Case 3:19-bk-31753-SHB   Doc 42 Filed 08/22/19 Entered 08/22/19 15:35:48   Desc
                          Main Document    Page 1 of 7
Case 3:19-bk-31753-SHB   Doc 42 Filed 08/22/19 Entered 08/22/19 15:35:48   Desc
                          Main Document    Page 2 of 7
Case 3:19-bk-31753-SHB   Doc 42 Filed 08/22/19 Entered 08/22/19 15:35:48   Desc
                          Main Document    Page 3 of 7
Case 3:19-bk-31753-SHB   Doc 42 Filed 08/22/19 Entered 08/22/19 15:35:48   Desc
                          Main Document    Page 4 of 7
Case 3:19-bk-31753-SHB   Doc 42 Filed 08/22/19 Entered 08/22/19 15:35:48   Desc
                          Main Document    Page 5 of 7
Case 3:19-bk-31753-SHB   Doc 42 Filed 08/22/19 Entered 08/22/19 15:35:48   Desc
                          Main Document    Page 6 of 7
Case 3:19-bk-31753-SHB   Doc 42 Filed 08/22/19 Entered 08/22/19 15:35:48   Desc
                          Main Document    Page 7 of 7
